                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 CONNER KOWALKOWSKI,

         Plaintiff,
                                                        Case No. 18-cv-721-slc
    v.

 ALLY FINANCIAL INC.,

         Defendant.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Ally Financial Inc. against plaintiff Conner Kowalkowski dismissing this

case.




         s/V. Olmo, Deputy Clerk                           7/11/2019
         Peter Oppeneer, Clerk of Court                    Date
